Knowlton, J.
The only exceptions argued by the defendant relate to the instructions and the refusals to instruct in regard to the meaning of the words “ an intoxicated person,” in the Pub. Sts. c. 100, § 9, cl. 4. The presiding justice was asked to define the words by referring the jury to similar language in the Pub. Sts. c. 207, § 25, which provide for the punishment of persons “ found in a state of intoxication.” Assuming that both these statutes relate to persons in identically the same condition, the jury could not properly have been aided in interpreting the former by a reference to the latter, which equally needed interpretation.
It is objected that the instructions given were erroneous, because they recognized the possibility of different degrees of intoxication. But there was testimony that the defendant was seen to sell to persons “in different stages of intoxication”; and we suppose it can hardly be doubted that a person, after having become intoxicated, may, by continuing drinking, pass through different stages, and be in different degrees of intoxication. If the jury had been permitted to find the defendant guilty for. selling to those who were partially intoxicated, or were under the influence of liquor to any degree less than intoxication, the instructions would have been erroneous. But, in order to convict, they were required to find that the persons referred to were “intoxicated,” and they were told in substance that it was immaterial what was the degree of their intoxication.
The presiding justice apparently deemed “intoxicated” a familiar word, the meaning of which was well understood by the jury. In the absence of a request for a proper definition of it, there was no error in the instructions.

jExceptions overruled.